HAMILTON, J.
Epitomized Opinion — Judgment Reversed
Franklin, Sarah Stitt and William Stitt each srought an action against the County Commissioners )f Warren county for the negligent maintenance of i certain highway. The two latter persons were njured and Franklin’s decedents were killed when in automobile in which they were riding ran off :he road. At the place where the accident happened the road was so narrow it was almost impossible for two machines to pass, and moreover, chere was a curve and steep embankments in the road at this point. In their petitions they set forth ;hat the County Commissioners were liable for vio-ating GC. 2408 in that they failed to keep the road n proper repair. They also set forth that the Jounty Commissioners had failed to comply with JC. 7563 which provided for the erection of guard •ails where there are large embankments. The defendants filed several motions to strike certain mat:ers from the petitions. A sufficient number of ;hese motions were granted as to in effect strip :he petitions from all charge of negligence. Plain-:iffs then prosecuted error. Held:
1. Under GC. 2408, which requires County Commissioners to keep the. road or bridges in proper repair, the commissioners are not bound to so instruct or widen the roadway as to enable vehicles :o pass.
2. Under GC. 7563 a duty is placed upon the Jounty Commissioners to erect guard rails around langerous curves in highways and along approaches :o bridges, and where a petition states that the lommissioners failed to maintain such guard rails md that certain parties were injured as a proximate result thereof, the petition states a good cause of iction.